t c memo united_states tax_court carol whalen petitioner v commissioner of internal revenue respondent docket no filed date richard l hunn stephen a kuntz jonathan d mishkin and joseph c sleeth jr for petitioner randall g durfee and gordon sanz for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and additions to tax with respect to petitioner’s federal income taxes as follows year deficiency additions to tax sec_6651 sec_6654 sec_6651 dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent has conceded all deficiencies and additions to tax for both years respondent also concedes that petitioner is entitled to a refund in the amount of dollar_figure for the issue that remains for decision is whether petitioner is entitled to a credit and refund of or otherwise to recover or recoup dollar_figure paid in unless otherwise indicated all chapter and section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in texas at the time her petition was filed in petitioner and john clifford baxter baxter were wife and husband and domiciled in texas a community_property jurisdiction baxter was an employee of enron corp enron baxter died in date and petitioner became executrix of his estate the estate was in administration for the rest of and throughout and as surviving_spouse petitioner completed a joint form_1040 u s individual_income_tax_return for that was filed on date she reported as income baxter’s wages as listed on form_w-2 wage and tax statement and his nonemployee compensation as listed on form 1099-misc miscellaneous income both forms having been sent to her by enron the internal_revenue_service irs audited enron with respect to it sec_2001 employment_taxes as a result of the enron audit the irs determined that income reported as non-employee compensation to some of its employees including baxter was in fact wages and should have been subject_to employment_taxes and withholding enron and the irs entered into a settlement and on date enron remitted to the irs a check for the full amount of the employment_taxes and income_tax_withholding due after making the payment enron sent to baxter’s estate a form w-2c corrected wage and tax statement and a corrected form 1099-misc for baxter for these forms reflected the recharacterized wage income and federal taxes as well as additional wage income reported with respect to baxter’s compensation enron also notified baxter’s estate that it had remitted dollar_figure in income_tax_withholding on behalf of baxter and requested reimbursement for this additional tax on date petitioner reimbursed enron for the entire withholding_tax amount around the same time as the enron audit the irs also audited petitioner’ sec_2001 joint tax_return on date the irs sent petitioner and baxter’s estate a notice_of_deficiency for in which the irs reclassified baxter’s non-employee compensation as additional wage income this amount correlated with the enron audit and settlement the irs however did not allow a credit for the additional income_tax_withholding of dollar_figure in the notice the irs also determined other unreported income that ultimately resulted in a deficiency of dollar_figure neither petitioner nor baxter’s estate disputed the notice_of_deficiency for and in date they paid the balance due of dollar_figure consisting of the deficiency of dollar_figure interest of dollar_figure and a penalty for failure_to_pay_tax of dollar_figure less a credit for overpayment of dollar_figure petitioner did not timely file an income_tax return for or and the irs prepared substitute for returns for her on date the irs sent petitioner notices of deficiency for and the items that caused the and deficiencies mostly unreported capital_gains and dividends were unrelated to those that caused the deficiency petitioner then filed federal_income_tax returns for and as well as the petition for this case with respect to both notices of deficiency for those years on her tax_return petitioner claimed a credit of dollar_figure as her community one-half interest in the dollar_figure of income_tax_withholding remitted by enron to the irs during and she claimed a resulting overpayment of dollar_figure the irs accepted as filed and agreed with petitioner’s and federal_income_tax returns with one exception the irs disallowed the dollar_figure credit for income_tax_withholding claimed on petitioner’s return opinion it is undisputed that the government collected tax on the wage income in issue twice once from enron pursuant to sec_3402 and again from petitioner when her joint_return was filed and her portion of the amount in the notice_of_deficiency for was paid because petitioner reimbursed enron petitioner personally paid the amount of the tax twice while enron broke even petitioner asserts that she has been unfairly double taxed and seeks to recover dollar_figure respondent counters that at the time she made the payment to enron in petitioner had many options she could have refused to pay enron however had petitioner not reimbursed enron in enron’s payment of the taxes might have been additional income to her see 279_us_716 she could have provided to enron a form_4669 statement of payments received attesting to the fact that some or all of the income in respect of which enron made the payment had already been reported on the joint tax_return and the tax paid protective refund claims for the year could have been filed or the notice_of_deficiency for the year could have been contested in this court respondent stresses that none of these possible courses of action was taken we must decide only whether petitioner has a remedy in this case petitioner first argues that the tax enron paid on baxter’s behalf is in essence withholding_tax for which she is entitled to a credit an employer is required to withhold federal_income_tax from the wages of its employees sec_3402 employees as recipients of the income being taxed are allowed a credit for the amount withheld by their employer and can apply it to their tax due sec_31 credit sec_31 petitioner relying on a novel interpretation of sec_31 contends that she is entitled to her community one-half share of a sec_31 credit for even though the income that was taxed was earned by baxter in petitioner ultimately argues that the sec_31 credit gives her an overpayment for and a refund due of dollar_figure respondent contends that petitioner is attempting to recast the payment made by enron into withholding for the year thus avoiding the legal consequences that would occur if the payment were attributed to petitioner seeks this relief with respect to her notice_of_deficiency under sec_6213 and sec_6214 we have jurisdiction to redetermine a deficiency without regard to the credit under sec_31 sec_6211 see 12_tc_806 before trial respondent had accepted petitioner’s federal_income_tax return and concluded that petitioner had no remaining deficiency for petitioner is however properly before us with respect to her notice_of_deficiency we also have jurisdiction to determine the amount of an overpayment in a related deficiency proceeding see sec_6512 126_tc_1 i f the tax_court finds that there is no deficiency and further finds that the taxpayer has made an overpayment of income_tax for the same taxable_year the tax_court shall have jurisdiction to determine the amount of such overpayment and such amount shall when the decision of the tax_court has become final be credited or refunded to the taxpayer sec_6512 emphasis added having established that there is no deficiency for we can consider using the sec_31 credit to determine an overpayment if the tax enron paid can be characterized as withholding_tax that results in the credit petitioner is the proper recipient of the credit and the credit applies to the same taxable_year as the deficiency if all conditions are satisfied the sec_31 credit would result in an overpayment of dollar_figure see sec_31 sec_6401 sec_6512 in considering the first condition the enron payment is the equivalent of withholding_tax made on behalf of baxter respondent collected the tax pursuant to chapter subchapter_a entitled withholding_from_wages sec_3402 entitled requirement of withholding even though the wages were earned in and no actual act of withholding occurred during that year respondent could not have had authority to collect the tax from enron unless it was deemed subject_to_withholding while we agree with respondent that the tax_liability of an employer under sec_3403 and sec_7501 is independent of the liability imposed on an employee under sec_1 we also agree with petitioner that these two liabilities are for the same income_tax when the withholding_tax was originally enacted representatives of the 78th congress stated that it was not an additional tax--merely a collection device h doc 78th cong 1st sess accord 528_us_431 withholding and estimated_tax remittances are not taxes in their own right but methods for collecting the income_tax cf sec_3402 relieving the employer of liability for the tax if it is paid directly by the employee to conclude that withholding_tax is a separate tax invites the possibility of an employee’s income being taxed twice the enron payment therefore could plausibly be characterized as withholding_tax under chapter with a corresponding sec_31 credit being allowed to a proper recipient for an appropriate year sec_31 regarding the second condition the recipient of the sec_31 credit is the person subject_to the income_tax imposed upon the wages from which the tax was withheld sec_1_31-1 income_tax regs however if a husband and wife domiciled in a community_property_state make separate returns and for income_tax purposes each reports one-half of the wages received by the income-producing spouse then each spouse is entitled to one-half of the credit allowable for the tax withheld id see porter v commissioner tcmemo_1996_475 petitioner filed separately from baxter’s estate in respondent assuming the credit could be available only for failed to argue at trial or on brief that petitioner is not a proper recipient petitioner is considered a proper recipient of a one-half share of the credit the final condition is that be the proper year that the sec_31 credit would be allowed petitioner interprets sec_31 as affording her the credit in when interpreting a statute we must begin with the language of the statute itself 447_us_102 see la credit_union league v united_states 693_f2d_525 5th cir sec_31 provides sec_31 tax withheld on wages a wage withholding for income_tax purposes -- in general --the amount withheld as tax under chapter shall be allowed to the recipient of the income as a credit against the tax imposed by this subtitle year of credit --the amount so withheld during any calendar_year shall be allowed as a credit for the taxable_year beginning in such calendar_year if more than one taxable_year begins in a calendar_year such amount shall be allowed as a credit for the last taxable_year so beginning emphasis added the words of the statute must be construed in their ordinary everyday and plain meaning 331_us_1 petitioner contends it is clear that the phrase the amount so withheld during any calendar_year entitles her to the credit in because was the calendar_year that enron withheld and remitted the additional income_tax respondent on the other hand argues that this section means that the credit is allowed to petitioner if at all for the year in which the income was earned we agree with respondent petitioner is under the impression that the income_tax withheld for is somehow independent of the income_tax imposed in as discussed supra withholding_tax is not a separate tax but an alternate method of collecting a single income_tax the tax paid_by enron was the income_tax for the fact that the tax is constructively withheld does not change this the tax is considered withheld for petitioner’ sec_2001 income_tax it is irrelevant that the withholding_tax income_tax of was actually paid in cf baral v united_states supra pincite holding that remittances of withholding_tax described in sec_6513 are considered paid on the due_date of a calendar_year taxpayer’s income_tax return rather than on the date that a tax_liability was assessed therefore petitioner is properly denied the use of the sec_31 credit to determine an overpayment for petitioner alternatively argues that she should recover or recoup dollar_figure on principles of equity specifically she contends that the government is unjustly enriched by double_taxation and that this court should determine either that petitioner’s funds are being held in constructive trust or that her funds may be equitably recouped with respect to these equity arguments we must first acknowledge that our jurisdiction is limited to the extent authorized by congress see sec_7442 114_tc_324 as an article i court we cannot exercise general equitable powers to expand our jurisdiction over a matter not provided for by statute 92_tc_776 but cf 484_us_3 the tax_court is a court of limited jurisdiction and lacks general equitable powers nonetheless we have applied numerous equitable principles to decide matters over which we do have jurisdiction see woods v commissioner supra pincite listing equity-based principles incorporated by the tax_court in dispositions of cases such as waiver duty_of_consistency estoppel substantial compliance abuse_of_discretion laches and the tax_benefit_rule constructive trust allows a plaintiff to seek restitution where money identified as belonging in good conscience to the plaintiff could clearly be traced to particular funds in the defendant's possession 534_us_204 a court of equity could then order a defendant to transfer title to a plaintiff who was in the eyes of equity the true owner id petitioner argues that respondent was unjustly enriched by the tax paid_by enron with respect to baxter’s income on his behalf she therefore contends that these funds should be determined to have been held in constructive trust by respondent and returned to her without getting into a myriad of concerns as to whether and how constructive trust should be applied we recognize that we do not have jurisdiction to rule on this issue petitioner received a notice_of_deficiency that gave her standing to petition this court regarding her income for that year being taxed twice she did not pursue this course but instead petitioned this court with respect to her and notices of deficiency in which the funds petitioner wishes to recover are not involved because the double payment of tax issue has no relation to the notices of deficiency properly before us we do not have jurisdiction and cannot apply constructive trust without exceeding our jurisdiction on the other hand we do have specific jurisdiction with respect to petitioner’s argument to recoup dollar_figure through the judicially created doctrine_of equitable_recoupment sec_6214 see 130_tc_54 clarifying that sec_6214 permits the tax_court to use equitable_recoupment to the same extent that is available in civil tax cases before the district courts of the united_states and the u s court of federal claims respondent argues on brief that petitioner failed to specifically plead equitable_recoupment respondent is correct in that petitioner should have abided by the rules of this court and amended her petition to plead equitable_recoupment see rule we need not consider special matters constituting an avoidance or affirmative defense not properly raised see 101_tc_374 affd without published opinion 40_f3d_385 5th cir nevertheless we will entertain petitioner’s equitable relief argument for the following reason respondent did not object when petitioner first raised equitable_recoupment in her pretrial memorandum and later at trial and on brief respondent therefore had notice of petitioner’s argument of equitable_recoupment before trial had opportunity to present evidence opposing it at trial and argued the issue on brief when an issue is tried by implied consent of the parties it is treated as if it had been raised in the pleadings rule b the argument whether to apply equitable_recoupment is properly before us equitable_recoupment resolves the discrepancy caused by two inconsistent tax treatments of a single item affecting a taxpayer in two separate years--one treatment being found erroneous in a closed_year while the other is deemed correct in an open_year see generally 295_us_247 if certain requirements are satisfied equitable_recoupment may be used as an affirmative defense that allows a taxpayer to recover a tax overpayment which occurred in a time- barred year by using it to offset a current deficiency id menard inc v commissioner supra pincite the government can also use equitable_recoupment as a means to offset a taxpayer’s refund with a time-barred deficiency in taxes bull v united_states supra pincite by waiving the statute_of_limitations with respect to the taxpayer’s overpayment equitable_recoupment prevents an unfair windfall to the government that would otherwise result from these inconsistent tax treatments see 101_tc_551 a taxpayer’s use of equitable_recoupment is limited to defending against the government’s valid claim for additional tax by reducing or eliminating it 107_tc_189 affd on other grounds 153_f3d_302 6th cir the limitation we imposed in estate of mueller confining equitable_recoupment to defensive uses was not derived from any restrictions regarding our own equitable powers but instead drawn from the body of existing caselaw that had developed in refund litigation however once a taxpayer’s time-barred overpayment completely eliminates the current deficiency equitable_recoupment has served its restricted defensive purpose id equitable_recoupment cannot be used affirmatively to recover a tax overpayment the refund of which is barred by the statute_of_limitations id where the government claims that the taxpayer owes additional tax and the court finds that there is no tax due to the government there is nothing left to defend against id as a result of respondent’s concessions there is no tax due regarding the and deficiencies that are before us equitable_recoupment therefore has no application in this case petitioner cannot use equitable_recoupment only for the purpose of procuring her overpayment made with respect to as that expands the application of equitable_recoupment beyond what any court has ever done see id thus we do not address the requirements of equitable_recoupment or whether they have been satisfied to reflect the foregoing an appropriate decision will be entered
